Case 3:17-cv-00601-MHL Document 165-6 Filed 11/27/19 Page 1 of 3 PageID# 2802




                                 (EXHIBIT F)
Case 3:17-cv-00601-MHL Document 165-6 Filed 11/27/19 Page 2 of 3 PageID# 2803


   From: Defango clefango@protonmail.com
 Subject: Fw: Re: Negron's New #
    Date: July 2,2019 at 4:08 PM
     To: truth@crowdsourcethetruth.org




        Sent with ProionMail Secure Email.

             Original Message
        On Thursday, Decemtrer 14,2017 6:51 AM,TStGermain <TStGetTnaln@protonmail.com> wrote:
          That makes sense. So I was hacked yesterday. Its all ok now.
          I am in NYC, but come back today.


         Sent with Proton Mail Secure Email.

                   Original Message
            Subject: Re: Negron's New tt
            Local Time: December 12. 2017 12:58 PM
            UTC Time: December 12, 2017 5:58 PM
            From: stevenbiss@earthlink.nel
            To: TStGermain <TSiGermain@protonmail.com>
            Manny Chavez <defango@protonmail.com>


           Thomas,

           We shall see. People change their numbers for a reason,and its usually so they don't
           have to hear from past acquaintenances.

           From: TStGermain
           Sent: Tuesday, December 12, 2017 9:45 AM
           To: Steven S. Biss
           Cc: Manny Chavez
           Subject: Re: Negron's New #
           Thanks Steven.
           From what 1 see,Goodman is breaking down.
           Trish the Flip comes.soon   ;)


          Sent with ProionMail Secure Email.

                    Original .Message
             Subject: Negron's New #
             Local Time: December 11.2017 1:25 P.M
             UTC Time; December M.2017 6:2.'> P.VI
             From: slevenblss®carthlink.nct
             To: Thomas Schoenbcrger <TSlGemiain®protonmail.com>,."Vlanny Ch.avcz <del'ango®prolonmall.com>

            FYI



            617-287-8365
Case 3:17-cv-00601-MHL Document 165-6 Filed 11/27/19 Page 3 of 3 PageID# 2804



         Steven S. Biss
         300 West Main Street, Suite 102
         Charlottesville, Virginia 22903
         Mobile:(804)501-8272
         Facsimile:(202)318-4098
         Email: stevenbiss@earthlink.net
         Email: ssbiss@yahoo.com
         Linkedin: www.linkedin.com/in/steven-s-biss-6517037

         IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the
         IRS,I inform you that any tax advice that may be contained in this communication
        (including any attachments)is not intended or written to be used,and cannot be used,
        for the purpose of(i) avoiding any penalties under the Internal Revenue Code or (ii)
        promoting, marketing or recommending to another party any transaction(s) or tax-
         related matter(s) that may be addressed herein.

         This e-mail communication (including any attachments) may contain legally privileged
         and confidential information intended solely for the use of the intended recipient. If you
         are not the intended recipient, you should immediately stop reading this message and
        delete it from your system.

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, Virginia 22903
       Mobile:(804)501-8272
       Facsimile:(202)318-4098
       Email: stevenbiss@earthlink.net
       Email: ssbiss@yahoo.com
       Linkedin: www.linkedin.com/in/steven-s-biss-6517037

       IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the
       IRS,I inform you that any tax advice that may be contained in this communication
      (including any attachments)is not intended or written to be used,and cannot be used,for
      the purpose of(i) avoiding any penalties under the Internal Revenue Code or (ii)
       promoting, marketing or recommending to another party any transaction(s)or tax-related
       matter(s) that may be addressed herein.

      This e-mail communication (including any attachments) may contain legally privileged
      and confidential information intended solely for the use of the intended recipient. If you
      are not the intended recipient, you should immediately stop reading this message and
      delete it from your system.
